By the COURT.
The court below found: “The widow is not entitled, under the constitution or by-laws of said society (defendant), to recover benefits for sickness due to a member at the time of his death; nor is such widow entitled to recover such benefits under any rule or custom prevailing in said society.” It was for the plaintiff to establish the existence of some provision of the constitution, or of some by-law, or (at least) of some rule or custom, which, on the facts proved, made it the duty of defendant to pay to plaintiff the amount of benefits for sickness due to deceased at the time of his death. The court below was justified in finding that plaintiff failed to establish either such provision of the constitution, or such by-law, or such rule or custom.
Judgment and order affirmed.